PINEBRIDGE MUTUAL FUNDS FIRST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of the 16th day of August, 2011, to the Fund Accounting Servicing Agreement (the “Agreement”) dated as of February 23, 2011, is entered into by and between PINEBRIDGE MUTUAL FUNDS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add a fund; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties and authorized or approved by the Board of Trustees. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PINEBRIDGE MUTUAL FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Robin Thorn By: /s/ Michae. R. McVoy Printed Name: Robin Thorn Printed Name: /s/ Michae. R. McVoy Title: President Title: Executive VicePresident 1 Amended Exhibit A to the Fund Accounting Servicing Agreement Separate Series of PineBridge Mutual Funds Name of Series PineBridge US Micro Cap Growth Fund PineBridge US Small Cap Growth Fund PineBridge US Focus Equity Fund PineBridge US 25 Equity Fund 2
